1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   GUSTAVO CORTES,                                 )       Case No.: 1: 18- cv-01355 LJO JLT
                                                     )
11                  Plaintiff,                       )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12          v.                                       )
                                                     )       Motion for Attorney’s Fees:
13   KERN COUNTY SUPERINTENDENT OF                   )             Filing: 12/19/2019
     SCHOOLS, et al.,                                )             Hearing: 1/30/2020
14               Defendants.                         )
                                                     )
15
                                                     )
16   I.     Date of Scheduling Conference

17          January 3, 2019.

18   II.    Appearances of Counsel

19          Andrea Marcus appeared on behalf of Plaintiff.

20          No appearance on behalf of Defendants.

21   III.   Discovery Plan and Cut-Off Date

22          The parties have waived their right to discovery (Doc. 12 at 6)

23   IV.    Motion For Fees

24          The parties have agreed, “that Parents are the prevailing party in OAH Case No. 2018050310

25   for the purposes of awarding reasonable attorney's fees and costs under 20 U.S.C. section 1415(i)(3)(8)

26   and 34 C.F.R section 300.517(a)(l). If the parties cannot agree on the amount of the fees and costs, the

27   amount may be determined by a State or Federal Court.” (Doc. 12-2 at 6) Thus, in this action, the agree

28   that judgment should be entered in favor of the plaintiffs and that the Court will determine the


                                                         1
1    reasonableness of the fees to be awarded. Consequently, the parties seek to proceed with a motion for

2    attorney’s fees—as if judgment has already been entered—rather than by way of Fed.R.Civ.P. 56.

3    They agree that there will be no trial and the matter will be concluded via a judgment entered along

4    with the decision on the motion for attorney’s fees.

5             The motion for attorney’s fees shall proceed as set forth in Local Rules 230. The plaintiff’s

6    brief SHALL be filed no later than February 4, 2019. The opposition SHALL be filed by March 4,

7    2019 and the optional reply may be filed no later than March 18, 2019. The hearing on the motion is

8    set on May 1, 2019 at 8:30 a.m. before Chief District Judge Lawrence J. O’Neill. Judge O’Neill may

9    choose to not hear oral argument. L.R. 230(g).

10   V.       Objections

11            Objections to this order, if any, must be filed within 10 days.

12   VI.      Effect of this Order

13            The foregoing order represents the best estimate as to the agenda most suitable to dispose of this

14   case. If the parties determine at any time that the schedule outlined in this order cannot be met, counsel

15   are ordered to notify the court immediately of that fact so that adjustments may be made, either by

16   stipulation or by subsequent status conference.

17            The dates set in this order are firm and will not be modified absent a showing of good

18   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

19   contained herein will not be considered unless they are accompanied by affidavits or declarations,

20   and where appropriate attached exhibits, which establish good cause for granting the relief

21   requested.

22            Failure to comply with this order may result in the imposition of sanctions.

23
24   IT IS SO ORDERED.

25         Dated:   January 4, 2019                              /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28


                                                         2
